o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date cc tege eb qp4 conex-138102-17 -------------- ------------------ uil the honorable scott perry member u s house of representative sec_2209 east market street york pa attention dear representative perry i am responding to your email dated date on behalf of your constituent -- ------------ who asked why he could not get a distribution from hi sec_401 plan to pay off his daughter’s college student loans sec_401 plans are employer-sponsored retirement plans that provide a means for employees to contribute part of their pay towards their retirement to help ensure funds in the plan are available at retirement sec_401 of the internal_revenue_code code prohibits early_withdrawals from the plan however sec_401 of the code permit sec_401 plans to make distributions to employees in cases of hardship regulations under sec_401 provide that a hardship_distribution can only be made if the employee has an immediate and heavy financial need and a distribution is necessary to satisfy that financial need under the regulations a 401_k_plan can make a hardship_distribution to an employee if it is for payment of tuition related educational fees and room and board expenses for up to the next months of post-secondary education in case paying off student loans would not qualify because it is not payment for the next months of post-secondary education while we cannot give individual tax_advice as an alternative to taking a distribution from a 401_k_plan a participant may be able to get a loan from the plan unlike a distribution a loan would be tax-free and a participant could have up to five years to repay it ------------- conex-138102-17 at ------------------ i hope this information is helpful if you have additional questions please call me or ----- --------------------- victoria a judson associate chief_counsel tax exempt and government entities sincerely
